DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/28/2022 is acknowledged.  The traversal is on the ground(s) that they cited prior art does not teach the claimed antioxidant extract concentration.  This is not found persuasive because of the reasons of record.  Furthermore, amended Claim 13 has been amended to include language for a product that is inconsistent with the process of Claim 1 including the negative limitation that appears to be new matter.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Applicant is reminded to make of record all non-cumulative material references.  References have been cited in other patent offices for family application(s), however, no IDS has been filed with the USPTO.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract 2/24/2021 is 3 paragraphs long and in excess of 150 words.
Claim Objections
Claim 2 is objected to because of the following informalities:  the units “m2” is written without superscript.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “extraction of natural antioxidants from fruit, vegetable or cereal waste” in Claim 1, line 4 is vague and indefinite as it is unclear what is the difference between natural antioxidants that originate in waste and antioxidants that are not waste and originate in fruit, vegetable or cereal.  Furthermore, it appears that one person could interpret apple peelings as being waste because they do not like peelings while another could interpret the same peelings as not being waste as they think peelings are nutritious.
The phrase “partial concentration” in Claim 1, line 5 is vague and indefinite as it is unclear what is the difference between a partial concentration and a concentration that is not partial.
Claim 1 recites the limitation "the antioxidant extract" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “antioxidant extract”.
Claim 1 recites the limitation "the vacuum distillation method" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “vacuum distillation method”.
The phrase “a concentration between 10-50%” in Claim 1, line 7 is vague and indefinite as it unclear whether the percentage is wt %, volume %, mole % or something else.
The phrase “a concentration between 10-50%” in Claim 1, line 7 is vague and indefinite as it unclear what has a concentration of between 10-50%.
Claim 1 recites the limitation "the solution" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “a solution”.
The phrase “encapsulation of the natural antioxidants” in Claim 1, line 9 is vague and indefinite as it unclear whether the encapsulation is just of “natural antioxidants” or are other ingredients also encapsulated along with the “natural antioxidants”.  The claims do not state whether “natural antioxidants” are generated after nanofiltration and if so whether they are pure or not.
The phrase “formation of a nanoemulsion with the natural antioxidants” in Claim 1, line 10 is vague and indefinite as it unclear whether the antioxidants are encapsulated or not as the claims do not specify.
Claim 2 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.  Applicant is advised to state “the preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.
Claim 2 recites the limitation "the peels and/or seeds of selected fruit, vegetable or cereal waste" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “peels and/or seeds of selected fruit, vegetable or cereal waste".
 Claim 2 recites the limitation "the product obtained" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “product obtained”.
The term "hot" in claim 2, line 8 is a relative term which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret air as being hot while another could interpret the same air as not being hot.
Claim 2 recites the limitation "the previous stage" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “stages”.
Claim 2 recites the limitation "the simple distillation method" in lines 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “simple distillation method”.
Claim 2 recites the limitation "the solution" in lines 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “solution”.
Claim 2 recites the limitation "the previous stage" in lines 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “stages”.
Claim 2 recites the limitation "the solution" in lines 19.  There is insufficient antecedent basis for this limitation in the claim. The solution after filtration is different than the solution in line 17.
Claim 4 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.  Applicant is advised to state “the preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.
Claim 4 recites the limitation "the encapsulation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “encapsulation”.
Claim 4 recites the limitation "the product" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “product”.
The phrase “a ratio of 1:1” in Claim 4, line 5 is vague and indefinite as it is unclear whether the units for the ratio are weight or mass or something else.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the percentage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “percentage”.
Claim 4 recites the limitation "the selected antioxidant solution" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “selected antioxidant solution”.
The phrase “temporarily” in Claim 4, line 11 is vague and indefinite as it is unclear what is the difference between “temporarily” and not “temporarily”.  For example, it is unclear if a time of 24 hours or more would be “temporarily”.
Claim 5 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.  Applicant is advised to state “the preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.
Claim 5 recites the limitation "the oily matrix" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “oily matrix”.
Claim 6 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.  Applicant is advised to state “the preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.
Claim 6 recites the limitation "the nanoemulsion produced" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier set forth “nanoemulsion produced”.
Claim 7 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “preservation of fresh fruits, vegetables and cereals, juices and minimally processed and cereals, juices and minimally processed foods”.
Claim 8 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.  Applicant is advised to state “the preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.
The phrase “wherein the encapsulated natural antioxidants come from fruit, vegetables and/or cereal waste in different combinations” in Claim 8, lines 3-4 is vague and indefinite as it is unclear what is the difference between natural antioxidants that originate in waste and antioxidants that are not waste and originate in fruit, vegetable or cereal.  Furthermore, it appears that one person could interpret apple peelings as being waste because they do not like peelings while another could interpret the same peelings as not being waste as they think peeling are nutritious.
Claim 9 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.  Applicant is advised to state “the preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.
The phrase “wherein the oily matrix is a combination of saturated and monounsaturated fatty acids, such as coconut, canola, almond, avocado or peanut oil” in Claim 9, lines 4-5 is vague and indefinite as it is unclear how the oils can include fatty acids as oils are not fatty acids but rather esters that include fatty acid chains.
Claim 10 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  and cereals, juices and minimally processed foods”.  Applicant is advised to state “the preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.
Claim 12 recites the limitation "the preservation of fresh fruits, vegetables and minimally processed foods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.  Applicant is advised to state “the preservation of fresh fruits, vegetables and cereals, juices and minimally processed foods”.
The term "efficiently" in claim 12, line 3 is a relative term which renders the claim indefinite.  The term "efficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret an encapsulation as being "efficiently" while another could interpret the same encapsulation as not being "efficiently".
Regarding claim 12, line 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase “fatty acids” in Claim 12, line 4 is vague and indefinite as it is unclear if Applicant meant triglycerides or oil molecules as the oils are esters with fatty acids chains and not fatty acids.
Clarification and/or correction required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 1, 2022